Per Curiam.

In dismissing appellant’s complaint for a writ of mandamus, the Court of Appeals held that mandamus will not lie because appellant has an adequate remedy at law. We agree.
Local Rule 3 of the Rules of Practice of the Court of Common Pleas of Athens County provides, in part:
“Unless a Poverty Affidavit is filed, a deposit * * * is required as security for costs * * * .
“No complaint will be accepted for filing by the clerk where the party seeking the filing of said action has failed to pay costs previously incurred, unless costs are waived due to indigency of the party.” (Emphasis added.)
*258In order to file his damages complaint, appellant merely has to file poverty affidavits and request waivers from the court. Under these circumstances, appellant has an adequate remedy at law. See State, ex rel. Harris, v. Fuerst (1980), 64 Ohio St. 2d 130.
Accordingly, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.